DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-2 in the reply filed on 21 June 2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: “tissue” in line 13 should be amended to --the tissue--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “tissue” in line 2 should be amended to --the tissue--.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: “tissue” in line 11 should be amended to --the tissue--.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities: “tissue” in line 10 and line 14 (two instances) should be amended to --the tissue--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claim 29 recites the limitation “a nose portion disposed distal to the distal surface of the return lead” in line 9 which fails to comply with the written description requirement because the nose portion 220 is only described in the specification as being included as part of the return lead 210 in [0067] and not disposed distal of the return lead 210 as set forth in claim 29. Nose portion 220 is also shown in Figures 1 and 2 (which encompasses the elected embodiment, Species A), however these figures also do not provide adequate support for this claim feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the claim recites the limitation “a distal surface” in line 8 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “distal surface” from line 6 of the claim. For purposes of examination, this will be treated as being the same “distal surface” from line 6 of the claim.
Claims 26-28 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 21-23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ciarrocca et al. (US PGPub 2005/0131402) in view of Davison (US PGPub 2004/0153057).
Regarding claim 1, Ciarrocca teaches an electrosurgical device for cutting tissue (see Figs. 39A-39D, [0204]) comprising: a body portion (see handle 704 and shaft 702, Fig. 39A); and a tool portion extending distally from the body portion (see active electrode 712 and return electrode 718, Fig. 39A), the tool portion defining a longitudinal axis (see central longitudinal axis that extends through active electrode 712 and return electrode 718, Fig. 39A), the tool portion including: a return lead (see return electrode 718, Figs. 39A-39D) adapted to be electrically coupled to a return terminal of an electrosurgical energy source (see return pole of the power supply, [0189]; see also [0202]), the return lead including a first surface (see distalmost surface having active electrode 712 extending from it, Fig. 39A); first and second electrical insulators disposed on the first surface of the return lead (see first and second electrode supports 711a and 711b, comprising an electrically insulating material; [0201], Fig. 39A); and an active lead (see active electrode 712 and its active lead; Fig. 39A, [0202]) adapted to be electrically coupled to an active terminal of the electrosurgical energy source (see active pole of the power supply, [0189]; see also [0202]), the active lead extending through the first and second electrical insulators (see active lead that connects to the first arm of active electrode 712 which must extend through the corresponding electrode support to reach the first arm and the second arm that terminates within the other electrode support; [0202]) such that the active lead and the first surface of the return lead define a gap therebetween (see the gap between active electrode 712 and return electrode 718, Fig. 39D), wherein upon activation of the electrosurgical energy source, electrosurgical energy is transmitted from the active lead through the tissue to the return lead to cut the tissue (the electrodes as taught by Ciarrocca are configured for the claimed use since electricity flows from the active and return electrode to sever tissue, [0204]). However, Ciarrocca fails to teach wherein the first electrical insulator is disposed distal of the second electrical insulator.
Davison teaches an electrosurgical device (see Figs. 66B and 67A) comprising a distal treatment surface (see treatment surface 2109, Fig. 67A) that is beveled at an angle (see [0334]-[0335], Figs. 66B-67A) that includes a rounded perimeter (see rounded perimeter 2107; [0335], Fig. 67A). Davison further teaches positioning the electrode at and angle relative to the longitudinal axis (see angled electrodes 1412a or 1412b; Fig. 37, [0268]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first surface of the return lead as taught by Ciarrocca to be beveled at an angle with a rounded perimeter in light of Davison and modified the active lead as taught by Ciarrocca to be oriented at an angle relative to the longitudinal axis in light of Davison, the motivation being to better facilitate access of the distal end to tissue at a target site and manipulation of the instrument during treatment and prevent mechanical damage to delicate or sensitive tissues during use (see Davison [0334]-[0335]) and to provide the predictable result of proper orientation of the electrode relative to the tissue being treated. As a result of the modification, the first electrical insulator would be disposed distal of the second electrical insulator since the active electrode lead within the electrical insulators would be oriented at an angle relative to the longitudinal axis.
Regarding claim 2, Ciarrocca in view of Davison further teaches wherein the first surface of the return lead defines an acute angle with respect to the longitudinal axis of the tool portion (as a result of the modification made in the rejection of claim 1, the first surface of the return lead is beveled and therefore one side of the beveled surface would define an acute angle with respect to the longitudinal axis of the tool portion).
Regarding claim 3, Ciarrocca in view of Davison further teaches wherein the first and second electrical insulators are parallel to the longitudinal axis of the tool portion (taken in account with the modification made for claim 1 above, the first and second insulator would extend parallel to the longitudinal axis of the tool portion, when following the orientation shown in Ciarrocca Fig. 39A).
Regarding claim 4, Ciarrocca in view of Davison further teaches wherein the return lead includes a nose portion configured to engage tissue, the nose portion adjacent the second electrical insulator (see distalmost end of the beveled return lead surface in light of the modification made for claim 1 above that is adjacent the second insulator, which is considered capable of engaging the tissue since it is exposed).
Regarding claim 5, Ciarrocca in view of Davison further teaches wherein the nose portion includes a blunt tip (see rounded perimeter of the distalmost end of the beveled return lead surface as included in the modification for claim 1 above).
Regarding claims 6 and 7, Ciarrocca further teaches wherein the active lead is a wire and wherein the active lead is a single strand wire (see single long, thin metal of active electrode 712 that carries electricity which is considered a wire; Fig. 39A, [0203]; see also West, Jr. (US PGPub 2005/0107777) evidencing electrode wires as having varying shapes such as round, oval, elliptical, rectilinear, etc. in [0060]).
Regarding claim 9, Ciarrocca further teaches wherein the first or second electrical insulator has a tubular configuration (see tubular shaping of 711a and 711b as shown in Fig. 39A, see also [0129]).
Regarding claim 10, Ciarrocca further teaches wherein the first or second electrical insulator is formed of ceramic (see “ceramic”, [0129], see also [0201]).
Regarding claim 11, Ciarrocca teaches the return electrode may comprise metal such as stainless steel in a different embodiment, however Ciarrocca fails to teach wherein the return lead is formed of stainless steel It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the return lead of the originally cited embodiment from stainless steel according to the desired electrical conductivity, thermal properties, elastic modulus, etc. that would be suitable for the application, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See MPEP 2144.07.
Regarding claim 21, Ciarrocca in view of Davison further teaches wherein the nose portion is disposed distal to at least a portion of the active lead (the distalmost end of the beveled return lead surface would be distal of at least a portion of the active lead as modified since the electrode is spaced from the outer edges of the return lead surface, see Davison 67A).
Regarding claim 22, Ciarrocca in view of Davison further teaches wherein the active lead extends parallel to the first surface of the return lead (see Ciarrocca: crosspiece 715c of active lead 712 that extends parallel to the surface of distal surface of return lead 718 as shown in Fig. 39C, this parallel relationship would be necessary to maintain the gap between the electrically conductive surfaces to prevent shorting in the modified device as defined above).
Regarding claim 23, Ciarrocca in view of Davison further teaches wherein the first and second electrical insulators extend distally from the first surface of the return lead (see Ciarrocca: first and second electrical insulators 711a and 711b extending distally from the distal surface of return lead 718 in Fig. 39A) to define an obtuse angle with respect to the first surface of the return lead (as a result of the modifications made in the rejection of claim 1, the first surface of the return lead is beveled with the electrodes angled towards the longitudinal axis, and therefore one side of the beveled surface would define an obtuse angle on one side of each of the distally extending electrical insulators).
Regarding claim 25, Ciarrocca in view of Davison teaches the limitations of claim 25 under substantially similar rationale as that applied to the rejection of claims 1-2 and 22 above. Ciarrocca further teaches wherein the active lead extends between the first and second electrical insulators (see active electrode 712 extending between 711a and 711b as shown in Figs. 39A-39D).
Regarding claims 26 and 28, Ciarrocca in view of Davison further teaches the limitations of claims 26 and 28 under substantially similar rationale as that applied in the rejection of claims 1 and 23 above. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ciarrocca in view of Davison and in further view of Eggers et al. (US 5,681,282).
Regarding claim 12, Ciarrocca in view of Davison teaches the limitations of claim 1, however Ciarrocca in view of Davison fails to teach wherein the tool portion further includes first and second supports configured to be securely received in the respective first and second electrical insulators, the first and second supports configured to support the active lead extending therethrough.
Eggers teaches an electrosurgical device (see Figs. 1-5) comprising a plurality of electrodes (see electrodes 28, Figs. 3 and 4) and wherein the electrodes are connected to an electrical lead (see electrical lead 54, Fig. 5) via a ferrule securely received within an electrical insulator (see ferrule 70 securely received within layer of insulation 74, Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool portion as taught by Ciarrocca in view of Davison with first and second supports configured to be securely received in the respective first and second electrical insulators, the first and second supports configured to support the active lead extending therethrough in light of Egger, the motivation being to provide the predictable results of forming a connection between the electrical lead and both sides of the exposed part of the electrode, this would also provide the predictable benefit of allowing current to enter both sides of the electrode to prevent current concentrations on one side of the electrode when contacting tissue across the entire electrode.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ciarrocca in view of Davison and in further view of Kreindel (US 2019/0099599).
Regarding claims 24 and 27, Ciarrocca in view of Davison teaches the limitations of claims 1 and 25, however Ciarrocca in view of Davison fails to teach wherein a surface area of the return lead is larger than a surface area of the active lead.
Kreindel teaches an electrosurgical device (see Figs. 1 and 4) comprising an active electrode (see active electrode 22, Fig. 2) and a return electrode (see return electrode 24, Fig. 2), wherein a total surface area of the return electrode larger than a total surface area of the active electrode (see [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface area of the return lead and the surface area of the active lead as taught by Ciarrocca in view of Davison such that a surface area of the return lead is larger than a surface area of the active lead in light of Kreindel, the motivation being to provide the advantage of providing a stronger thermal effect near the active electrode (see Kreindel [0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794